United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF STATE, BUREAU OF
DIPLOMATIC SECURITY, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, for the appellant
Office of Solicitor, for the Director

Docket No. 15-584
Issued: May 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2015 appellant, through his representative, filed a timely appeal from the
August 12, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s disability from December 15, 2013 to April 10, 2014
was causally related to his June 18, 2013 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 18, 2013 appellant, a 52-year-old courier, sustained a traumatic injury in the
performance of duty while pushing a large, heavy crate off the back of a truck in an embassy
compound. He felt a pop in his right knee. Appellant did not stop working.
When the pain did not go away, appellant saw Dr. Randall S. Peyton, a Board-certified
orthopedic surgeon, in September 2013. An imaging study showed a horizontal tear of the
posterior horn and body of the right medial meniscus.
On January 2, 2014 Dr. Peyton noted that appellant’s symptoms were moderate to severe
and constant. Aggravating factors included walking down stairs, walking, and bearing weight.
Relieving factors included elevation, pain medication, and rest. Appellant indicated that his
symptoms had worsened. His knee locked up once and was very painful. Appellant had
numbness and pain that went up on the right thigh. Pain was not constantly 7/10, but it was now
much more painful most of the day. Appellant was no longer able to sit for prolonged periods of
time. He wanted to discuss the merits of stopping work for a while until he got things sorted out
at work to get a more definitive treatment for his knee. Appellant was awaiting OWCP’s
approval of surgery. Physical examination showed moderate effusion, tenderness at the medial
joint line, mild crepitation, a positive McMurray’s test, positive valgus stress with pain, limited
active range of motion, and passive painful range of motion. Dr. Peyton diagnosed right medial
meniscal tear, right medial collateral ligament tear/sprain/strain, right knee internal derangement,
and unspecified joint effusion. He advised that appellant was still a candidate for surgery.
Dr. Peyton found that appellant was currently unable to perform more than sedentary activities
so he imposed work restrictions.
On January 28, 2014 Dr. Peyton wrote a work status note indicating his history of
treatment, aggravating factors, and the fact that appellant has constant knee pain. He advised
that appellant needed surgery and that, if the meniscal tears were left untreated, the right knee
would continue to worsen, and there would be further damage to the articular cartilages in the
joint. Dr. Peyton found that appellant was unable to stand, walk, sit for prolonged periods of
time, climb stairs, or rest comfortably. Appellant would not be able to return to work until he got
the right knee surgically treated.
Dr. Peyton completed an attending physician’s form report indicating that appellant was
totally disabled for work beginning January 28, 2014. He explained that meniscal tears, even
with treatment, were likely to cause degeneration of the cartilage in the knee, and were likely to
cause pain, swelling, and necessitate further treatment.
Appellant claimed a recurrence of disability beginning December 16, 2013. He noted
that he previously had continued to work until the joint failed on December 11, 2013.
On March 6, 2014 Dr. Peyton performed a right partial medial meniscectomy and
chondroplasty of the patella.
On April 9, 2014 Dr. Peyton provided a fitness-for-duty report. He noted the history of
injury and the successful treatment appellant received through arthroscopic knee surgery.

2

Appellant was greatly improved and ready to return to work. It was very possible, however, that
he would need further treatment in the future including further surgery. Dr. Peyton opined,
“Finally, [appellant] may return to work 14 April 2014.”
Shortly thereafter OWCP accepted appellant’s claim for a tear of the right medial
meniscus. It advised that, if the injury resulted in lost time from work, appellant could claim
compensation using Form CA-7.
Appellant filed a claim seeking wage-loss compensation from December 15, 2013 to
April 10, 2014. He submitted a time analysis form. The employing establishment indicated that
appellant used annual leave from December 23 to 27, 2013, sick leave from December 30, 2013
to March 27, 2014, and leave without pay from March 28 to April 4, 2014.
In a decision dated August 12, 2014, OWCP denied appellant’s claim for wage-loss
compensation. It noted that Dr. Peyton did not explain the additional medical conditions and
treatment appellant received during the time in question, including right knee internal
derangement and right knee effusion. Further, OWCP had requested but did not receive a time
analysis form and leave buyback worksheet/certification.
On appeal, appellant argues that Dr. Peyton’s June 2, 2014 note provided a rationalized
opinion based on an accurate medical history that the compensable right knee meniscus tear
rendered him unable to perform his job duties until April 14, 2014.2
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 “Disability” means the incapacity, because
of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.4
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submitting medical evidence
for each period of disability claimed.5 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.6 To meet this
burden, a claimant must submit rationalized medical opinion evidence, based on a complete
factual and medical background, supporting a causal relationship between the alleged disabling
condition and the accepted injury.7
2

Dr. Peyton’s June 2, 2014 fitness-for-duty report was identical to his April 9, 2014 fitness-for-duty report.

3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f).

5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Id.

7

C.S., Docket No. 08-2218 (issued August 7, 2009).

3

The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden
of establishing that he was disabled for work as a result of the accepted employment injury.8
ANALYSIS
Appellant did not stop working when he injured his right knee on June 18, 2013. When
the pain did not cease after three months, he saw Dr. Peyton, an orthopedic surgeon, who
discovered that appellant had a tear of the right medial meniscus.
Appellant continued to work until, as he explained in his recurrence claim, the joint failed
on December 11, 2013. He claimed compensation for wage loss beginning December 15, 2013,
but the record contains no medical evidence from October 4, 2013 to January 2, 2014.
Dr. Peyton saw appellant on January 2, 2014, but he did not find appellant totally disabled for
work. He wanted to discuss the merits of stopping work, but he found that appellant could work
with restrictions.
It was not until his January 28, 2014 work status note that Dr. Peyton found appellant
disabled for work. He had already described positive clinical findings during the January 2,
2014 physical examination. Appellant was now unable to stand, walk, sit for prolonged periods
of time, climb stairs, or rest comfortably. He would not be able to return to work until he
underwent right knee surgery.
The Board finds that the medical evidence is insufficient to establish that appellant’s
June 18, 2013 work injury caused disability for work beginning December 15, 2013, as appellant
claimed. The record is devoid of medical evidence to support this. However, the medical
evidence does support that appellant was unable to work beginning January 28, 2014. He was
clearly disabled for work as a result of the March 6, 2014 surgery Dr. Peyton performed to repair
the accepted medical condition. Further, it seems reasonable that this surgery disabled appellant
for approximately five weeks, during which time he greatly improved and was ready to return to
work on April 14, 2014.
The Board will set aside OWCP’s August 12, 2014 decision denying appellant’s wageloss claim and will remand the case for further development of the medical opinion evidence on
the issue of disability for work. OWCP shall provide Dr. Peyton a statement of accepted facts
and a description of the physical demands of appellant’s position as a courier. Following such
further development as may be necessary, it shall issue a de novo decision on appellant’s wageloss claim.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development is
warranted.
8

Sandra D. Pruitt, 57 ECAB 126 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the August 12, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: May 4, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

